EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tom  Hunter on 24 February 2022.

The application has been amended as follows: 

In claim 33, line 1, after “claim” delete “17” and insert --32--. (This amendment corrects dependency of claim 33 to depend from claim 32.)

Allowable Subject Matter
Claims 1-8, 10, 12, 13, 16, 22, 23, and 25-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims could either not be found or was not suggested in the prior art.  The subject matter not found was a method which facilitates locomotor activity of a mammal which has a spinal cord injury, ischemic brain injury or a neurodegenerative brain injury in which electrical stimulation is administered transcutaneously through an electrode applied externally to the skin of the mammal and directly to the spinal cord at the midline of the spinal cord in a manner which facilitates 
The most pertinent prior art of record, as has been previously cited and discussed, only appears to disclose neurostimulation at the midline of the spinal cord by methods which are epidural or implantable in nature, rather than transcutaneously as disclosed. The prior art, while it does disclose transcutaneous electrical stimulation, does so in application to peripheral motor nerves near the spinal cord or directly to muscles. This is in contrast to the claimed invention, which expressly requires transcutaneously applied electrical stimulation that acts on the spinal cord itself as defined in e.g. paragraphs [0053] and [0065] of Applicant’s Specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305. The examiner can normally be reached Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER A. FLORY
Primary Examiner
Art Unit 3792



/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
24 February 2022